PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mogens Nyegaard Olesen
Application No. 17/300, 621
Filing Date: September 7, 2021
Attorney Docket No. PAR117
For: MINIATURE ROSE PLANT NAMED 'POULPAR117'
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “Petition to Accept a Delayed Claim for Prority 35 U.S.C. 119(b)”, filed August 15, 2022, which is properly treated as a renewed petition under 37 CFR 1.55(f), to accept a delayed submission of a certified copy of the foreign application. 

The petition is DISMISSED.

The Office has not received the small entity petition fee of $110.00. 37 CFR 1.22(a) states, in pertinent part, that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. Thus, the payment due of $110.00 must be submitted, along with a renewed petition under 37 CFR 1.55(f), in order for the petition to be considered on the merits. 

Petitioner is reminded that a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions